First. The information, in substance, is in the language of the statute, refers to but one and the same transaction, and charges but one offense. The trial court, therefore, did not err in overruling the demurrer to the information. *Page 378 
Second. No exceptions were reserved to the instructions of the court to the jury. We therefore cannot consider the objection now attempted to be made to said instructions. The charge of the court is subject to criticism, but the errors therein contained are not fundamental.
The judgment of the lower court is therefore affirmed.